DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 10-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, e.g. including paragraphs 0062, 0068, 0073, and 0114 as well as in Figures 3 and 5, while describing “Next, winding tension was released on the production line with a nip roll.” does not describe the following limitations as winding tension was released (there being no further description of what values of tension, or that any tension, remain following release and no description of control) on the production line with a nip roll does not describe:
in claim 1 of “controlling a winding tension on the laminate sheet”;
in claim 1 of “after the winding tension on the laminate sheet is controlled”;
in claim 10 of “the tensile force applied to the laminate sheet in the film MD direction in the heat treating is less than 0.12 kg/mm2”;
in claim 11 of “the tensile force applied to the laminate sheet in the film MD direction in the heat treating is less than 0.12 kg/mm2”;
in claim 17 of “wherein a tensile force applied to the laminate sheet in the film MD direction in the heat treating is less than 0.12 kg/mm2”;
in claim 18 of “wherein a tensile force applied to the laminate sheet in a film MD direction in the heat treating is less than a tensile force applied to the laminate sheet in the film MD direction in the forming of the laminate sheet”;
in claim 19 of “wherein the controlling of the winding tension is performed such that a tensile force applied to the laminate sheet in a film MD direction in the heat treating is less than a tensile force 
in claim 20 of “wherein the controlling of the winding tension is performed with a nip roll”;
in claim 21 of “wherein the controlling of the winding tension comprises reducing the winding tension on the laminate sheet”; 
in claim 22 of “wherein the controlling of the winding tension is performed with a nip roll, and the winding tension is controlled to be less than 0.12 kg/mm2”; and
in claim 27 of “in the controlling of the winding tension, the tensile force applied to the thermoplastic liquid crystal polymer film in the MD direction of the thermoplastic liquid crystal polymer film is reduced”.
Further, the specification, e.g. including paragraph 0062, while describing “Note that the “state of tension” here is that a tensile force ranging from 0.12 kg/mm2 to 0.28 kg/mm2, for example, is applied to the film in the film MD direction (a direction of tension).” does not describe the following limitations: 
in claim 11 of “the tensile force applied to the laminate sheet in the film MD direction in the forming of the laminate sheet ranges from 0.12 kg/mm2 to 0.28 kg/mm2” (emphasis added);
in claim 13 of “the tensile force applied to the laminate sheet in the film MD direction in the forming of the laminate sheet ranges from 0.12 kg/mm2 to 0.28 kg/mm2” (emphasis added);
in claim 18 of “wherein a tensile force applied to the laminate sheet in a film MD direction in the heat treating is less than a tensile force applied to the laminate sheet in the film MD direction in the forming of the laminate sheet” (emphasis added);
in claim 19 of “wherein the controlling of the winding tension is performed such that a tensile force applied to the laminate sheet in a film MD direction in the heat treating is less than a tensile force applied to the laminate sheet in the film MD direction in the bonding of the thermoplastic liquid crystal polymer film and the metal foil” (emphasis added); and
at least 0.12 kg/mm2 is applied” (emphasis added).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Onodera et al. (U.S. Patent 6,616,796).
Onodera discloses a method for manufacturing a metal-clad laminate sheet (such as for a circuit board) by continuously producing at a high productivity the metal-clad laminate sheet and including having excellent dimensional stability and excellent isotropy, the method comprising: bonding a thermoplastic liquid crystal polymer film (1) and a metal foil (3) between heating rolls (5), thereby forming a laminate sheet (8) having the thermoplastic liquid crystal polymer film and the metal foil bonded together; and heat treating (at 10) the laminate sheet at a heat treatment temperature which is between 1oC inclusive and 50oC exclusive, e.g. 20 oC in the examples and including Comparative Example 5, higher than a melting point of the thermoplastic liquid crystal polymer film, e.g. melting point of 280 oC, for a period which ranges from one second to 10 minutes, e.g. 10 seconds in the examples and including Comparative Example 5; and winding the heat-treated laminate sheet with a wind-up roll (11), wherein the bonding, the heat treating, and the winding are continuously performed from the heating rolls to the wind-up roll (Figure 1), the thermoplastic liquid crystal polymer film comprises a thermoplastic polymer (e.g. see Table 5 wherein the representative examples of thermotropic liquid crystal polymers are the same as the typical examples of thermoplastic liquid crystal polymers of the 
As to the limitation in claim 18 of “wherein a tensile force applied to the laminate sheet in a film MD direction in the heat treating is less than a tensile force applied to the laminate sheet in the film MD direction in the forming of the laminate sheet”, Onodera teaches controlling the relative rotation speed between the unwinding roll (2) and the nip rolls (5) to control to a predetermined tension/a tensile force applied to the thermoplastic liquid crystal polymer film of the laminate sheet in a film MD direction (i.e. in a machine axis (longitudinal) direction see paragraph 0043 of the instant specification) during the forming of the laminate sheet and similarly controlling (considered controlling the relative rotation speed between the nip rolls (5) and the winding roll (11)) to a predetermined tension/a tensile force applied to the laminate sheet in a film MD direction during the heat treating of the laminate sheet (Column 3, lines 20-23 and Column 13, lines 7-20 and 33-40) considered controlling a unwinding tension of the thermoplastic liquid crystal polymer film of the laminate sheet and a winding tension of the laminate sheet (and after the predetermined winding tension of the laminate sheet is controlled/the speed of the rolls is set heat treating the laminate sheet) and including wherein a tensile force applied to the laminate sheet in a film MD direction in the heat treating (e.g. 3 kg/40 cm width) is less than a tensile force applied to the thermoplastic liquid crystal polymer film of the laminate sheet in the film MD direction in the forming (e.g. 10 kg/40 cm width) of the laminate sheet (see Comparative Example 5/at least Comparative Example 5 anticipates claim 18).  In the event it is somehow considered Onodera prima facie case of obviousness exists and similarly, a prima facie case of obviousness 
Regarding claims 15 and 16, Onodera teaches a peel strength between the thermoplastic liquid crystal polymer film and the metal foil in the metal-clad laminate sheet, as measured by a 180o-peel test at a speed of 50 mm/min in compliance with JISC5016, is from 0.7 kN/m to 1.55 kN/m (see Table 7 and including Comparative Example 5).

Claim Rejections - 35 USC § 103
Claims 10-13, 17, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera.
In is initially noted regarding claims 10-13, 25, and 26 which depend from claim 18, Onodera is described above in full detail including wherein it is at least prima facie obvious regarding the invention (and not just comparative examples) of Onodera wherein a tensile force applied to the laminate sheet in a film MD direction in the heat treating is less than a tensile force applied to the thermoplastic liquid crystal polymer film of the laminate sheet in the film MD direction in the forming of the laminate sheet for the reasons as set forth above.  
Regarding claim 17, Onodera discloses a method for manufacturing a metal-clad laminate sheet (such as for a circuit board) by continuously producing at a high productivity the metal-clad laminate sheet and including having excellent dimensional stability and excellent isotropy, the method comprising: bonding a thermoplastic liquid crystal polymer film (1) and a metal foil (3) between heating rolls (5), thereby forming a laminate sheet (8) having the thermoplastic liquid crystal polymer film and the metal foil bonded together; and heat treating (at 10) the laminate sheet at a heat treatment temperature which is between 1oC inclusive and 50oC exclusive, e.g. 20 oC in Example 1, 20 oC in Example oC, for a period which ranges from one second to 10 minutes, e.g. 5 minutes in Example 1, 10 seconds in Example 2, etc.; wherein the thermoplastic liquid crystal polymer film comprises a thermoplastic polymer (e.g. see Table 5 wherein the representative examples of thermotropic liquid crystal polymers are the same as the typical examples of thermoplastic liquid crystal polymers of the instant invention see Table 5, see the thermotropic liquid crystal polymer of the Examples of Onodera is the same as the thermoplastic liquid crystal polymer of the instant invention, etc.) which is capable of forming an optically anisotropic molten phase (Column 1, lines 5-20), and the metal-clad laminate sheet comprises the thermoplastic liquid crystal polymer film and the metal foil bonded to at least one surface of the thermoplastic liquid crystal polymer film.  
As to the limitation in claim 17 of “a tensile force applied to the laminate sheet in a film MD direction in the heat treating is less than 0.12 kg/mm2” and claims 10 and 11, as noted above Onodera teaches a tensile force applied to the laminate sheet in a film MD direction in the heat treating.  Onodera does not expressly teach the tensile force applied to the laminate sheet in a film MD direction in the heat treating is less than 0.12 kg/mm2.  Onodera does not require any particular value for the tensile force applied to the laminate sheet in a film MD direction in the heat treating (suggested values in kg/40 cm width are merely exemplary).  Onodera teaches tension/tensile force is applied to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy and including adjusting and controlling the tension/tensile force (Column 3, lines 32-56 and Column 4, lines 17-36 and Column 11, lines 24-31 and Column 13, lines 6-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the tensile force applied to the laminate sheet in a film MD direction in the heat treating in the method taught by Onodera to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy as is the direction provided 2 (i.e. tensile force is a result-effective variable it being noted there is no evidence of record the claimed range is critical and Onodera does not teach away from the claimed range (See MPEP 2144.05)).
Regarding claims 11-13, Onodera teaches the specific tension/tensile force applied to the thermoplastic liquid crystal polymer film of the laminate sheet in the film MD direction in the forming of the laminate sheet is determined (i.e. is a result-effective variable) for a particular segment orientation ratio (SOR) in the film MD direction of the thermoplastic liquid crystal polymer film to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy and including a tension not higher than the self weight of the film (i.e. a non-tense state see Column 4, lines 1-36) for a SOR within a range not smaller than 0.90 and smaller than 1.03 in the film MD direction or for example, a tension of 1.2 to 2.8 kg/mm2, (i.e. a tense state see Column 3, lines 15-55) for a SOR within a range not smaller than 1.03 and smaller than 1.15 in the film MD direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the tensile force applied to the thermoplastic liquid crystal polymer film of the laminate sheet in the film MD direction in the forming of the laminate sheet as taught by Onodera to continuously achieve in a stable manner the metal-clad laminate sheet having excellent dimensional stability and excellent isotropy as directed by Onodera for example to the tensile force is the self weight of the film or less (considered inclusive of 0.12 kg/mm2 to 0.28 kg/mm2) for a SOR in the film MD direction within a range not smaller than 0.90 and smaller than 1.03 or a tension of 1.2 to 2.8 kg/mm2 for a SOR in the film MD direction within a range not smaller than 1.03 and smaller than 1.15, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no 
	Regarding claims 25 and 26, Onodera is described above in full detail.  Onodera teaches heat treating the laminate sheet at a heat treatment temperature within the range from the melting point of the thermoplastic liquid crystal polymer film to the temperature higher by 30oC than the melting point (Column 3, lines 39-42) for a period such as 5 minutes in Example 1, 10 seconds in Example 2 and Comparative Example 5, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heat treatment taught by Onodera is at a temperature between 2oC and 20oC higher than the melting point of the thermoplastic liquid crystal polymer film, and the period of the heat treatment is from 8 seconds to 5 minutes or from 0.15 minute to 2 minutes wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and there is no evidence of record the claimed ranges are critical and Onodera does not teach away from the claimed ranges (see MPEP 2144.05)
Claims 1, 2, 14, 19-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera in view of one or more of Fukuchi (WO 2013/147115 with U.S. Patent Application Publication 2015/0079415 from the same patent family used as a translation) and/or Ueda et al. (WO 2005/037538 and see also the machine translation) and/or Shimizu et al. (JP 2010-221694 and see also the machine translation).
Onodera is described above in full detail.
As to the limitations in claim 1 of “controlling a winding tension on the laminate sheet; after the winding tension on the laminate sheet is controlled, heat treating the laminate sheet” and claims 19-21, as noted above Onodera teaches controlling the relative rotation speed between the unwinding roll (2) prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, tensile force is a result effective variable as evidenced by Onodera, there is no evidence of record the claimed range is critical and Onodera does not teach away from the claimed range (see MPEP 2144.05).
As to the limitation in claim 1 of “the metal foil has a ten point average surface roughness Rz of smaller than 2.0 µm” and claims 2 and 24 (it being noted Onodera is described above in full detail regarding claim 18), Onodera teaches the surface roughness is not particularly limited but it is preferable to avoid a roughness of 50% or more of the thickness of the metal foil (e.g. thickness of 9 µm such as in Column 11, lines 63-65) and the liquid crystal polymer film (e.g. thickness of 50 µm such as in the Examples) (Column 12, lines 5-19), i.e. the metal foil has a surface roughness smaller than 4.5 µm.  Onodera teaches it is preferable to chemically or physically increase the surface roughness of the metal foil to be 2 to 4 µm to increase the adhesion strength between the metal foil and liquid crystal polymer film.  However, it is known in this art that while increasing the surface roughness increases the adhesion strength (i.e. peel strength) between the metal foil and thermoplastic liquid crystal polymer film the prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (there being no evidence of record showing the criticality of the claimed ranges and Onodera does not teach away from the claimed ranges (see MPEP 2144.05)) but further in view of one or more of Fukuchi and/or Ueda and/or Shimizu the metal foil has the treated surface roughness Rz of smaller than 2.0 µm and of 0.5 µm or less to achieve both improved adhesion strength and to form the metal-clad laminate sheet with best electrical properties suitable for high-frequency application.
Regarding claim 14, Onodera teaches the liquid crystal polymer film has a segment orientation ratio of molecules between 0.90 and 1.15 in a MD direction of the liquid crystal polymer film (Column 3, line 4 to Column 4, line 36).   
Regarding claim 22, Onodera does not expressly teach the winding tension is controlled to be less than 0.12 kg/mm2 (see Onodera as described above regarding claims 10, 11, and 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 2 (i.e. tensile force/winding tension is a result-effective variable it being noted there is no evidence of record the claimed range is critical and Onodera does not teach away from the claimed range (See MPEP 2144.05)).
Regarding claim 23, Onodera does not expressly teach the limitation, and the Office is unequipped to test for this property.  However, as noted in the instant invention “When the thermoplastic liquid crystal polymer film is usually thermocompression-bonded to the metal foil, a surface of the thermoplastic liquid crystal polymer film melts by the heat of the thermocompression-bonding, and an orientation of molecules referred to as a skin layer appears on the surface by the pressure in the thermocompression-bonding.” (Paragraph 0074) and see further Figure 14 regarding conventional metal-clad laminate sheet so that (in the absence of other convincing evidence) the evidence of record suggests that because Onodera as modified by one or more of Fukuchi and/or Ueda and/or Shimizu performs the same thermocompression-bonding with the same materials as in the instant invention the thermoplastic liquid crystal polymer film in the metal-clad laminate sheet taught by Onodera as modified by one or more of Fukuchi and/or Ueda and/or Shimizu has a skin layer.  Further, the skin layer becomes thinner by performing the claimed heat treating, i.e. “In this embodiment, however, the thermoplastic liquid crystal polymer film 2 and the metal foil 3 are thermocompression-bonded together and, with no pressure applied, heat-treated at a temperature higher than or equal to the melting point of the thermoplastic liquid crystal polymer film 2. Hence, the once formed orientation of the skin layer disappears (i.e., the factor to reduce the peel strength disappears), and the skin layer 16 becomes thinner.” (Paragraph 0076 and see Examples 30-33) so that 
Regarding claim 27, Onodera teaches in the forming of the laminate sheet, a tensile force of at least 0.12 kg/mm2 is applied to the thermoplastic liquid crystal polymer film in a MD direction of the thermoplastic liquid crystal polymer film (Column 11, lines 24-27), and Onodera as set forth above teach in the controlling of the winding tension, the tensile force applied to the laminate sheet comprising the thermoplastic liquid crystal polymer film in the MD direction of the laminate sheet comprising the thermoplastic liquid crystal polymer film is reduced.

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive.
In view of applicants amendments filed on 2/16/22 the previous rejections as were set forth in the Office Action mailed on 9/17/21 are withdrawn.  The claims as amended and new claims are fully addressed above.  Applicants argue Onodera does not teach the limitations added to the claims by the amendments which limitations are taught or suggested by Onodera as fully addressed above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       /JOHN L GOFF II/Primary Examiner, Art Unit 1746